Citation Nr: 1607280	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-18 049	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied entitlement to service connection for PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder includes any current psychiatric disorder that is reasonably encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although a final January 2010 Board decision denied service connection for an acquired psychiatric disorder, to include PTSD, the liberalizing July 2010 amendment to 38 C.F.R. § 3.304(f) creates a new factual basis for adjudicating the PTSD claim, requiring de novo review.  See Ervin v. Shinseki, 24 Vet. App. 318 (2011); see also 75 Fed. Reg. 39843 (Jul. 19, 2010).  

New and material evidence is required to reopen entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  This claim will be reopened, as discussed in more detail below, and it is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has currently diagnosed PTSD as a result of in-service stressors related to fear of hostile military action.

2.  Since a January 2010 Board decision, new and material evidence has been received regarding service connection for an acquired psychiatric disorder, other than PTSD.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The requirements to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Service Connection for PTSD

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection requires evidence showing: (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f).

If a claimed stressor is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the claimant's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means the claimant experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the claimant or others, such as from an actual or potential improvised explosive device, vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts he has PTSD as a result of witnessing a fellow servicemember commit suicide through a self-inflicted gunshot wound, as well as the fear of hostile military activity during his service in the Korean War.  His account of the suicide has been verified through command records, and his account of fear of hostile military activity is consistent with the places, types, and circumstances of his service.

VA mental health professionals first diagnosed the Veteran as having PTSD in December 1997.  At that time, a VA psychiatrist, C.A.R., M.D., considered the Veteran's reports regarding a fear of hostile military activity during his service in the Korean War.  She noted his clinical picture and reported history was consistent with a PTSD diagnosis.  VA has treated the Veteran for PTSD since the initial diagnosis.  In September 2009, a VA psychiatrist, J.A.G., M.D., diagnosed PTSD and noted the Veteran continued to experience flashbacks and nightmares regarding his combat experiences in Korea.  In May 2013, a VA psychiatrist, C.L.V., M.D., confirmed the diagnosis of prolonged PTSD.  These diagnoses are presumed to be made in accordance with 38 C.F.R. § 4.125(a); therefore, they are sufficient to support a grant of entitlement to service connection for PTSD.  See Cohen, 10 Vet. App. at 140 (finding that mental health professionals making a PTSD diagnosis "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").

VA examiners, however, have not diagnosed the Veteran as having PTSD.  The most recent VA examiner in April 2013 diagnosed the Veteran as having anxiety disorder, not otherwise specified (NOS), with depressive features.  She conceded the alleged stressors could support a PTSD diagnosis, but explained the Veteran did not fulfill the DSM-IV criteria for PTSD because he did not exhibit the persistent avoidance of stimuli associated with trauma and numbing of general responsiveness or the persistent symptoms of increased arousal.  Yet, in May 2013, C.L.V., M.D., specifically found the Veteran's symptoms were consistent with a PTSD diagnosis.  The Board finds the opinions of the Veteran's treating physicians are at least as probative as the opinions of VA examiners.  Cf. Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) (rejecting the adoption of a treating physician rule in the context of claims for VA benefits).

Although VA examiners have been reluctant to diagnosis PTSD, the Veteran has been treated for PTSD by VA mental health professionals for almost twenty years.  They have considered his reports regarding his fear of hostile military activity and determined his clinical picture and history is consistent with a PTSD diagnosis.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a diagnosis of PTSD is demonstrated.  As noted, there are stressors for which there is credible supporting evidence and fear of hostile military action.  The 1997 diagnosis was premised on fear of hostile military action.  The elements for service connection for PTSD are established.  Service connection for PTSD is; therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

New and Material Evidence

In January 2010, the Board denied entitlement to service connection for an acquired psychiatric disorder.  Board decisions are final when issued.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

If new and material evidence is received that supports a new theory of causation, VA is required to reopen a claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  Here, the Veteran has been granted entitlement to service connection for PTSD since the Board's January 2010 decision.  Consideration must be given to whether the service-connected psychiatric disability has aggravated the other psychiatric disorders noted in his treatment records and examination reports.  See 38 C.F.R. § 3.310; see also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  Thus, reopening of the claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is warranted.


ORDER

Entitlement to service connection for PTSD is granted.

The claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is reopened.


REMAND

As previously noted, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder includes any current psychiatric disorder that is encompassed by his reported symptomatology.  See Clemons, supra.  Treatment records and examination reports suggest additional diagnoses, namely anxiety disorder, NOS, and depressive disorder, NOS.  VA's duty to assist requires a nexus opinion regarding these additional diagnoses.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, when there is a prior diagnosis during the appeal period, the Board is required to obtain an opinion as to whether the prior diagnosis was made in error or the previously diagnosed condition is in remission.  See Romanowsky, supra; 38 C.F.R. § 4.125(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not that he has a current psychiatric disability, other than PTSD, which was first manifested in service; is otherwise due to a disease or injury during service (including in-service stressors); or is proximately due to, or aggravated by, his service-connected disabilities, including PTSD.

The examiner is advised that aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

If a previously diagnosed, and not yet service-connected psychiatric disability, to include anxiety disorder, NOS, and depressive disorder, NOS, is not found currently, the examiner must address whether the previously diagnosed condition has resolved, or whether the prior diagnosis was made in error.

Reasons must be furnished for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


